DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the amendments filed on 04/28/2022.
Claims 1-2, 4-5, 7-13, 15-16 and 18-22 are pending
Claims 1 and 12 are further amended.
Claims 3, 6, 14 and 17 are cancelled.

Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103, pages 7-8, claims 1 and 12, filed on  04/28/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-9, 12-13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Touboul (US20130219457) in view of Rege (US20130143522) and in further view of Gross (US20160232108).
As to claim 1, Touboul teaches a security surveillance system for a mobile device with a wireless interface and a control unit that is connected to the wireless interface (¶0015 mobile device, wireless network interface; ¶0032 mobile device; mobile security system; monitor data (traffic); ¶0040 mobile device, processor, interface; coupled to mobile security system; ¶0043 mobile security system processor, module)  and that controls further elements of the mobile device based on wireless data traffic received by the wireless interface, (¶0015 mobile device wireless network interface; receiving internet traffic; ¶0032 mobile security system manage devices; ¶0043 mobile security system processor, module) the security surveillance system comprising: a security controller included in the mobile device, (¶0005 mobile device network security system; ¶0028 mobile device coupled via a mobile security system; ¶0032 monitor data (traffic); ¶0043 mobile security system  includes modules (controllers)) wherein the security controller is implemented as a dedicated device and the security controller is coupled to the wireless interface, (¶0011 mobile device (with) mobile security system module; ¶0015 mobile device security system comprises a wireless network interface; ¶0030 mobile security system  a device dedicated to network security; ¶0040 mobile device, processor, interface; coupled to mobile security system) and the security controller receives the data traffic provided to the control unit and inspects at least the received data traffic incoming via the wireless interface at the mobile device according to a number of predefined data rules, (¶0015 wireless network interface on a mobile device for receiving internet traffic; redirecting the internet traffic at the kernel level to a mobile security system; a security engine for scanning (based on)  a security policy; ¶0051 security engine analyze  traffic arriving from the internet; ¶0055 mobile device security engines).
Although Touboul teaches the system recited above, wherein Touboul fails to expressly teach a warning indicator that is coupled to the security controller and that generates a warning indication based on the warning signal, wherein the security controller comprises a virtual machine with a dedicated processing device for emulating hardware of the control unit, said virtual machine executes at least part of an operating system that is in parallel executed by the control unit of the mobile device and wherein the security controller comprises a behavior monitor that is arranged external to the virtual machine, and configured to inspect and monitor a behavior of software executed in the virtual machine in view of the received data traffic incoming via the wireless interface.
Rege, however discloses, and a warning indicator that is coupled to the security controller and that generates a warning indication based on the warning signal, (¶0042 provides alerts; ¶0091 alerts sent through notifications; ¶0092 mobile device, alerts  automatically sent; alert include warning indicating) wherein the security controller comprises a virtual machine with a dedicated processing device for emulating hardware of the control unit, (¶0026 mobile device, controller, virtual machine that emulates the hardware; ¶0048 mobile device server (with)  security functions) said virtual machine executes at least part of an operating system that is in parallel executed by the control unit of the mobile device, (¶0033 mobile device, virtual machines; operating system that runs on the virtual machine) and wherein the security controller comprises a behavior monitor that is arranged external to the virtual machine, and configured to inspect and monitor a behavior of software executed in the virtual machine in view of the received data traffic incoming via the wireless interface, (¶0037 control client  hosted on mobile device (to) monitor data transmitted to or from a communications interface such as a wireless local area network interface; ¶0038 control client functionality may be integrated with a physical instance  of a mobile device monitor application file system).
Thus given the teachings of Rege it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Rege and Touboul for mobile device warning/alert indicator and a device emulator to monitor device traffic via device interface. One of ordinary skill in the art would be motivated to allow for a service provider to implement a quality of service metric for monitoring network devices. (See Rege para 0109)
Although the combination of Touboul and Rege teach the system recited above, wherein the combination of Touboul and Rege fail to expressly teach wherein the security controller is arranged between an RF circuit of the wireless interface and a digital interface of the wireless interface, such as to intercept the data traffic before it arrives at the digital interface of the wireless interface, and wherein the security controller comprises an analog-to-digital converter for coupling the security controller to the RF circuit, digital analysis circuity coupled between the RF circuit and the digital interface to analyze the digitized data traffic, and a  digital-to-analog converter to provide an analog signal received from the RF circuit to the digital interface of the wireless interface.
Gross, however discloses, wherein the security controller is arranged between an RF circuit of the wireless interface and a digital interface of the wireless interface (¶0063 handset processor, wireless circuitry interface; ¶0064 cell phone handset; security processor; ¶0072 Mobile communications system provides wireless interfaces; digital circuitry interface; ¶0075 GSM (device with) Rf control, digital, wireless interface) such as to intercept the data traffic before it arrives at the digital interface of the wireless interface, (¶0063 handset, processor, reception of communication (data/traffic); ¶0064 cell phone handset; security processor; ¶0072 GSM wireless interfaces for transmit/receive (messages/signals)) and wherein the security controller comprises an analog-to-digital converter for coupling the security controller to the RF circuit, (¶0064 cell phone handset; security processor; ¶0072 Mobile Telecommunications System, GSM (device); GSM provides  RF (radio frequency); analog-to-digital conversion)  a digital analysis circuity coupled between the RF circuit and the digital interface to analyze the digitized data traffic, (¶0060 interfaces, (allow) user communicate with each other; ¶0072 Digital circuitry provides wireless interfaces for GSM (device); ¶0073 GSM (device with) RF and digital circuitry; ¶0080 mobile phone or smart phone, process and analyze data) and a  digital-to-analog converter to provide an analog signal received from the RF circuit to the digital interface of the wireless interface. (¶0072 GSM wireless interface for mobile communications; ¶0075 digital-to-analog conversion; RF (radio frequency); signal  includes an analog block; ¶0081 GSM (device) RF transmitter for transmit (signal); ¶0089 wireless interfaces). 
Thus given the teachings of Gross it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Gross, Touboul and Rege for mobile device with a secure processor/control unit RF circuits/processors, analog-digital convertor and wireless and digital interface . One of ordinary skill in the art would be motivated to allow for encryption of traffic received via analog-digital converter. (See Gross para 0076)
As to claim 2, the combination of Touboul, Rege and Gross teach the system of claim 1, wherein Touboul further teaches the security surveillance system of claim 1, wherein the security controller comprises a computer program that is executed by the control unit of the mobile device.  (¶0043 mobile security system processor incorporated within the mobile device  operating system and  applications).
As to claim 4, the combination of Touboul, Rege and Gross teach the system of claim 2, wherein Touboul further teaches the security surveillance system of claim 2, wherein the security controller comprises a hardware driver for the wireless interface for an operating system of the control unit of the mobile device. (¶0043 mobile security system processor incorporated within the mobile device; ¶0047 mobile device interface, hardware, drivers).
As to claim 5, the combination of Touboul, Rege and Gross teach the system of claim 2, wherein Rege further teaches the security surveillance system of claim 2, wherein the security controller comprises a communication stack function of a communication software stack of an operating system of the control unit of the mobile device. (¶0037 mobile device (with) one or more communications or device protocol stacks; ¶0038 mobile device application/system control, protocol stacks; ¶0072 mobile device, communications occur through the GPRS stack or WiFi stack).
Thus given the teachings of Rege it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Rege and Touboul for communications stack. One of ordinary skill in the art would be motivated to allow for utilizing port control points. (See Rege para 0038)
As to claim 7, the combination of Touboul, Rege and Gross teach the system of claim 1, wherein Rege further teaches the security surveillance system of claim 1, wherein the virtual machine is provided in the control unit. (¶0026 mobile device server (processor, controller) may host a virtual machine; ¶0033 virtual machine installed on the physical instance of the mobile device).
Thus given the teachings of Rege it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Rege and Touboul for device implemented as a virtual machine. One of ordinary skill in the art would be motivated to allow for selecting a virtual machine based on the version of the mobile device. (See Rege para 0033)
As to claim 8, the combination of Touboul, Rege and Gross teach the system of claim 1, wherein Gross further teaches the security surveillance system of claim 1, wherein the security controller comprises digital analysis circuitry that is coupled between a RF circuit of the wireless interface and digital circuitry of the wireless interface or the control unit of the mobile device. d(¶0071 digital signal processor, circuit; ¶0073 GSM (device) RF, Digital circuitry; ¶0085 digital, wireless interface). 
Thus given the teachings of Gross it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Gross, Touboul and Rege for mobile device processor/control unit with RF circuits, digital, wireless interfaces. One of ordinary skill in the art would be motivated to allow for a decoder to provide buffer overflow protection. (See Gross para 0207)
As to claim 9, the combination of Touboul, Rege and Gross teach the system of claim 1, wherein Touboul further teaches the security surveillance system of claim 1, wherein the security controller controllably blocks data traffic that violates one of the predefined data rules. (¶0014 mobile device security system; scanning the internet traffic for violations of policy; ¶0049 filtering and removing content, traffic). 
As to claim 12, Touboul teaches a security surveillance method for a mobile device with a wireless interface and a control unit that is connected to the wireless interface (¶0014 mobile security system ; scanning  internet traffic; ¶0015 mobile device, wireless network interface; ¶0032 mobile device; mobile security system; monitor data (traffic); ¶0040 mobile device, processor, interface; coupled to mobile security system;) and that controls further elements of the mobile device based on wireless data traffic received by the wireless interface, (¶0015 mobile device wireless network interface; receiving internet traffic; ¶0032 mobile security system manage devices; ¶0043 mobile security system processor, module) the security surveillance method comprising: receiving the data traffic provided to the control unit by a security controller, inspecting, by the security controller, (¶0015 wireless network interface on a mobile device for receiving internet traffic; redirecting the internet traffic at the kernel level to a mobile security system; a security engine for scanning (based on)  a security policy; ¶0051 security engine analyze  traffic arriving from the internet; ¶0055 mobile device security engines) at least the received data traffic incoming via the wireless interface at the mobile device according to a number of predefined data rules with a security controller that is coupled to the wireless interface, (¶0015 mobile device wireless network interface; receiving, scanning internet traffic (based on) security policies; ¶0032 mobile security system manage devices) wherein the security surveillance method is executed in the mobile device, wherein the security controller is implemented as a dedicated device, (¶0005 mobile device network security system; ¶0028 mobile device coupled via a mobile security system; ¶0032 monitor data (traffic); ¶0043 mobile security system  includes modules (controllers)).
Although Touboul teaches the system recited above, wherein Touboul fails to expressly teach generating a warning signal with the security controller if the data traffic violates one of the predefined data rules, wherein a virtual machine comprises a dedicated processing device for emulating hardware of the control unit, said virtual machine executes at least part of an operating system that is in parallel executed by the control unit of the mobile device implements the functionality of the security controller, and wherein a behavior monitor of the security controller that is arranged external to the virtual machine inspects and monitors a behavior of software executed in the virtual machine in view of the received data traffic incoming via the wireless interface.
Rege, however discloses, and generating a warning signal with the security controller if the data traffic violates one of the predefined data rules, (¶0042 provides alerts; ¶0091 alerts sent through notifications; ¶0092 mobile device, alerts  automatically sent; alert include warning indicating) wherein a virtual machine comprises a dedicated processing device for emulating hardware of the control unit, ((¶0026 mobile device, controller, virtual machine that emulates the hardware; ¶0048 mobile device server (with)  security functions) said virtual machine executes at least part of an operating system that is in parallel executed by the control unit of the mobile device implements the functionality of the security controller, (¶0033 mobile device, virtual machines; operating system that runs on the virtual machine) and wherein a behavior monitor of the security controller that is arranged external to the virtual machine inspects and monitors a behavior of software executed in the virtual machine in view of the received data traffic incoming via the wireless interface. (¶0037 control client  hosted on mobile device (to) monitor data transmitted to or from a communications interface such as a wireless local area network interface; ¶0038 control client functionality may be integrated with a physical instance  of a mobile device monitor application file system).
Thus given the teachings of Rege it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Rege and Touboul for mobile device warning/alert indicator and  device emulator to monitor device traffic via device interface. One of ordinary skill in the art would be motivated to allow for host firewall protection functions  to maintain session traffic. (See Rege 0028)
Although the combination of Touboul and Rege teach the system recited above, wherein the combination of Touboul and Rege fail to expressly teach wherein the security controller is arranged between an RF circuit of the wireless interface and a digital interface of the wireless interface, such as to intercept the data traffic before it arrives at the digital interface of the wireless interface, and wherein the security controller comprises an analog-to-digital converter for coupling the security controller to the RF circuit, a digital analysis circuity coupled between the RF circuit and the digital interface to analyze the digitized data traffic, and a digital-to-analog converter to provide an analog signal received from the RF circuit to the digital interface of the wireless interface.
Gross, however discloses, wherein the security controller is arranged between an RF circuit of the wireless interface and a digital interface of the wireless interface (¶0063 handset processor, interface, wireless circuitry; ¶0064 cell phone handset; security processor; ¶0072 Mobile communications system provides wireless interfaces; digital circuitry interface; ¶0075 GSM (device with) Rf control, digital, wireless interface) such as to intercept the data traffic before it arrives at the digital interface of the wireless interface, (¶0063 handset, processor, reception of communication; ¶0064 cell phone handset; security processor) and wherein the security controller comprises an analog-to-digital converter for coupling the security controller to the RF circuit, (¶0072 Mobile Telecommunications System, GSM (device); GSM provides  RF (radio frequency); analog-to-digital conversion) a digital analysis circuity coupled between the RF circuit and the digital interface to analyze the digitized data traffic, ((¶0060 interfaces, (allow) user communicate with each other; ¶0072 Digital circuitry provides wireless interfaces for GSM (device); ¶0073 GSM (device with) RF and digital circuitry; ¶0080 mobile phone or smart phone, process and analyze  data) and a digital-to-analog converter to provide an analog signal received from the RF circuit to the digital interface of the wireless interface; (¶0072 GSM wireless interface for mobile communications; ¶0075 digital-to-analog conversion; RF (radio frequency); signal  includes an analog block; ¶0081 GSM (device) RF transmitter for transmit (signal); ¶0089 wireless interfaces).
Thus given the teachings of Gross it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Gross, Touboul and Rege for mobile device with a secure processor/control unit RF circuits/processors, analog-digital convertor and wireless and digital interface. One of ordinary skill in the art would be motivated to allow for implementing trust data structure to authenticate system software. (See Gross para 0097)
As to claim 13, the combination of Touboul, Rege and Gross teach the method of claim 12, wherein Touboul further teaches the security surveillance method of claim 12, wherein the control unit of the mobile device executes a computer program that implements the functionality of the security controller. (¶0043 mobile security system processor incorporated within the mobile device  operating system and applications; ¶0045 processor  execute the operating system and applications).
As to claim 15, the combination of Touboul, Rege and Gross teach the method of claim 12, wherein Touboul further teaches The security surveillance method of claim 13, wherein a hardware driver for the wireless interface for an operating system of the control unit of the mobile device implements the functionality of the security controller. (¶0043 mobile security system processor incorporated within the mobile device; ¶0047 mobile device interface, hardware, drivers).
As to claim 16, the combination of Touboul, Rege and Gross teach the method of claim 13, wherein Rege further teaches the security surveillance method of claim 13, wherein the security controller is implemented by a communication stack function of a communication software stack of an operating system of the control unit of the mobile device. (¶0037 mobile device (with) one or more communications or device protocol stacks; ¶0038 mobile device application/system control, protocol stacks; ¶0072 mobile device, communications occur through the GPRS stack or WiFi stack).
Thus given the teachings of Rege it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Rege and Touboul for communications stack. One of ordinary skill in the art would be motivated to allow for communicating across multiple data layers. (See Rege para 0059)
As to claim 18, the combination of Touboul, Rege and Gross teach the method of claim 12, wherein Rege further teaches The security surveillance method of claim 12, wherein the virtual machine is provided in the control unit. (¶0026 mobile device server (processor, controller) may host a virtual machine; ¶0033 virtual machine installed on the physical instance of the mobile device).
Thus given the teachings of Rege it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Rege and Touboul for device implemented as a virtual machine. One of ordinary skill in the art would be motivated to allow for running two or more different guest virtual instances of respective mobile devices simultaneously. (See Rege para 0035)
As to claim 19, the combination of Touboul, Rege and Gross teach the method of claim 12, wherein Gross further teaches the security surveillance method of claim 12, wherein digital analysis circuitry that is coupled between a RF circuit of the wireless interface and digital circuitry of the wireless interface or the control unit of the mobile device performs the step of inspecting. (¶0071 digital signal processor, circuit, monitoring; ¶0073 GSM (device) RF, Digital circuitry; ¶0085 digital, wireless interface).
Thus given the teachings of Gross it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Gross, Touboul and Rege for mobile device processor/control unit with RF circuits, digital, wireless interfaces. One of ordinary skill in the art would be motivated to allow for decrypting data via digital-analog converters. (See Gross para 0076)
As to claim 20, the combination of Touboul, Rege and Gross teach the method of claim 12, wherein Touboul further teaches The security surveillance method of claim 12, wherein data traffic that violates one of the predefined data rules is controllably blocked by the security controller. (¶0014 mobile device security system; receiving, scanning the internet traffic for violations of policy; ¶0049 filtering and removing content, traffic).
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Touboul (US20130219457) in view of Rege (US20130143522) and in further view of Gross (US20160232108) and in further view of  Danford (US20120015644).
As to claim 10, although the combination of Touboul, Rege and Gross teach, wherein the combination of Touboul, Rege and Gross fail to expressly teach The security surveillance system of claim 1, comprising an external network emulator that emulates a communication network and controllably transmits data traffic to the mobile device that violates at least one of the data rules.
Danford, however discloses, The security surveillance system of claim 1, comprising an external network emulator that emulates a communication network and controllably transmits data traffic to the mobile device that violates at least one of the data rules. (¶0007 remotely manage emulation component; ¶0034 control points may emulate the operation and pass data with rule set).
Thus given the teachings of Danford it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Danford, Touboul, Rege and Gross for emulating network traffic. One of ordinary skill in the art would be motivated to allow for removing and isolating virtual instances and place them in quarantine section. (See Danford para 0040)
As to claim 21, although the combination of Touboul, Rege and Gross teach, wherein the combination of Touboul, Rege and Gross fail to expressly teach The security surveillance method of claim 12, comprising emulating a communication network and controllably transmitting data traffic to the mobile device that violates at least one of the data rules with an external network emulator.
Danford, however discloses, The security surveillance method of claim 12, comprising emulating a communication network and controllably transmitting data traffic to the mobile device that violates at least one of the data rules with an external network emulator. (¶0007 remotely manage emulation component; ¶0034 control points may emulate the operation and pass data with rule set).
Thus given the teachings of Danford it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Danford, Touboul, Rege and Gross for emulating network traffic. One of ordinary skill in the art would be motivated to allow for selecting one or more virtual instances of respective mobile devices. (See Danford para 0041)
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Touboul (US20130219457) in view of Rege (US20130143522) and in further view of Gross (US20160232108) and in further view of Rieke (US20170048268).
As to claim 11, although the combination of Touboul, Rege and Gross teach, wherein the combination of Touboul, Rege and Gross fail to expressly teach The security surveillance system of claim 1, wherein the security controller comprises a configuration interface for receiving data rules, and a configuration memory for storing the received data rules.
Rieke, however discloses, The security surveillance system of claim 1, wherein the security controller comprises a configuration interface for receiving data rules, (¶0044 component configuration interface; ¶0056 host system security control; ¶0101 host, system interface, receive data; ¶0102 host system, including mobile device, a mobile phone, a personal digital assistant (PDA), and a configuration memory for storing the received data rules. (¶0023 data associated with  policy, set of rules; ¶0049 storage, store data; policy data).
Thus given the teachings of Rieke it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Rieke, Touboul, Rege and Gross for a configuration interface for receiving and storing data rules. One of ordinary skill in the art would be motivated to allow for setting a unique identifier for configuration data. (See Rieke para 0021)
As to claim 22, although the combination of Touboul, Rege and Gross teach, wherein the combination of Touboul, Rege and Gross fail to expressly teach The security surveillance method of claim 12, wherein the security controller comprises a configuration interface for receiving data rules, and a configuration memory for storing the received data rules.
Rieke, however discloses, The security surveillance method of claim 12, wherein the security controller comprises a configuration interface for receiving data rule(¶0044 s, component configuration interface; ¶0056 host system security control; ¶0101 host, system interface, receive data; ¶0102 host system, including mobile device, a mobile phone, a personal digital assistant (PDA)) and a configuration memory for storing the received data rules. (¶0023 data associated with  policy, set of rules; ¶0049 storage, store data; policy data).
Thus given the teachings of Rieke it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Rieke, Touboul, Rege and Gross for a configuration interface for receiving and storing data rules. One of ordinary skill in the art would be motivated to allow for starting or stopping programs based upon configuration data updates. (See Rieke para 0048)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2456/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456